  Case 18-09317            Doc 28       Filed 11/13/18 Entered 11/13/18 08:45:42      Desc Main
                                          Document     Page 1 of 5


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In Re:                                                   )      Case No. 18 B 09317
                                                         )
ANNA TOFANELLI,                                          )      Chapter 13
                                                         )
                           Debtor.                       )      Hon. Deborah L. Thorne

                      NOTICE OF MOTION OF PERFORMANCE FINANCE
                              TO MODIFY AUTOMATIC STAY

VIA ELECTRONIC NOTICE:
To:   Marilyn O. Marshall (Trustee)                      Wylie W. Mok, Esq. (Debtor’s Counsel)
      224 South Michigan Avenue, Suite 800               Geraci Law LLC
      Chicago, Illinois 60604                            55 East Monroe Street, Suite 3400
                                                         Chicago, Illinois 60603
VIA U.S. MAIL:
To:   Anna Tofanelli (Debtor)
      2522 North 74th Court
      Elmwood Park, Illinois 60707

        Please take notice that on the 28th day of November, 2018 at 9:30 a.m., or as soon
thereafter as counsel may be heard, I shall appear before the Honorable Deborah L. Thorne, or
any judge sitting is his/her stead, in Courtroom 613 of the Dirksen Federal Building, 219 South
Dearborn Street, Chicago, Illinois, and then and there present the attached Motion of
Performance Finance to Modify Automatic Stay, which has been electronically filed this date
with the Clerk of the U.S. Bankruptcy Court for the Northern District of Illinois, a copy of which
is hereby served upon you by electronic notice or U.S. Mail.

                                                  Respectfully submitted,

                                                  PERFORMANCE FINANCE,
                                                  Creditor,

                                                  By: ___/s/ Cari A. Kauffman___
                                                  One of its attorneys
David J. Frankel (Ill. #6237097)
Cari A. Kauffman (Ill. #6301778)
Sorman & Frankel, Ltd.
180 North LaSalle Street, Suite 2700
Chicago, Illinois 60601
(312) 332-3535
(312) 332-3545 (facsimile)




Performance/Tofanelli/Motion to Modify Stay
  Case 18-09317            Doc 28       Filed 11/13/18 Entered 11/13/18 08:45:42     Desc Main
                                          Document     Page 2 of 5


                                       CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the above-named persons by electronic filing or, as noted
above, by placing same in a properly addressed and sealed envelope, postage prepaid, and
depositing it in the United States Mail at 180 North LaSalle Street, Chicago, Illinois on this 13th
day of November, 2018, before the hour of 5:00 p.m.


                                                        ___/s/ Cari A. Kauffman___




Performance/Tofanelli/Motion to Modify Stay
  Case 18-09317            Doc 28       Filed 11/13/18 Entered 11/13/18 08:45:42    Desc Main
                                          Document     Page 3 of 5


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In Re:                                                  )     Case No. 18 B 09317
                                                        )
ANNA TOFANELLI,                                         )     Chapter 13
                                                        )
                           Debtor.                      )     Hon. Deborah L. Thorne

                               MOTION OF PERFORMANCE FINANCE
                                 TO MODIFY AUTOMATIC STAY

         PERFORMANCE FINANCE (“Performance”), a creditor herein, by its attorneys, the law

firm of Sorman & Frankel, Ltd., respectfully requests this Court, pursuant to Section 362 of the

Bankruptcy Code, 11 U.S.C. §362 (West 2018), and such other Sections and Rules may apply, to

enter an Order modifying the automatic stay provided therein. In support thereof, Performance

states as follows:

         1. On March 30, 2018, Anna Tofanelli (“Debtor”) filed a Voluntary Petition for Relief

under Chapter 13 of the Bankruptcy Code and proposed Chapter 13 Plan, which provides for

direct payments from Debtor to Performance on Performance’s secured claim, and which was

confirmed on May 23, 2018.

         2. Performance is a creditor of the Debtor with respect to a certain indebtedness secured

by a lien upon a 2017 Indian Chieftan motor vehicle bearing a Vehicle Identification Number of

56KTCAAA5H3354442 (the “Vehicle”). (See Ex. “A”).

         3. As set forth in the Retail Installment Contract attached as Exhibit “A”, Debtor was

required to tender equal monthly payments to Performance, each in the sum of $449.18 with an

interest rate of 6.99%. (See Ex. “A”).




Performance/Tofanelli/Motion to Modify Stay
  Case 18-09317            Doc 28       Filed 11/13/18 Entered 11/13/18 08:45:42   Desc Main
                                          Document     Page 4 of 5


         4. Debtor has failed to make required payments to Performance due on and after July 4,

2018, resulting in a current default of $2,485.90; the next payment of $449.18 comes due on

December 4, 2018.

         5. The current total outstanding balance due to Performance from the Debtor for the

Vehicle is $23,844.21.

         6. Debtor has failed to provide Performance or its counsel with proof of a valid full

coverage insurance policy for the Vehicle identifying Performance as the lienholder/loss payee.

         7. As such, Performance seeks relief from the automatic stay so that Performance may

take possession of and sell the Vehicle and apply the sales proceeds to the balance due from

Debtor.

         8. Debtor has not offered, and Performance is not receiving, adequate protection for its

secured interest or depreciating value. Further, Debtor has no equity in the Vehicle and the

Vehicle is not necessary to an effective reorganization by Debtor.

         9. Performance will suffer irreparable injury, harm, and damage should it be delayed in

taking possession of the Vehicle and foreclosing its security interest therein.

         10. Performance requests that Bankruptcy Rule 4001(a)(3) not apply to any Order

granting this Motion.




Performance/Tofanelli/Motion to Modify Stay
  Case 18-09317            Doc 28       Filed 11/13/18 Entered 11/13/18 08:45:42   Desc Main
                                          Document     Page 5 of 5


         WHEREFORE, Performance Finance respectfully requests that this Court enter an

Order, as attached hereto, modifying the automatic stay provided by Section 362 of the

Bankruptcy Code to permit Performance to take immediate possession of and foreclose its

security interest in the 2017 Indian Chieftan motor vehicle bearing a Vehicle Identification

Number of 56KTCAAA5H3354442; and, for such other, further, and different relief as this

Court deems just and proper.

                                                  Respectfully submitted,

                                                  PERFORMANCE FINANCE,
                                                  Creditor,

                                                  By: ___/s/ Cari A. Kauffman___
                                                  One of its attorneys
David J. Frankel (Ill. #6237097)
Cari A. Kauffman (Ill. #6301778)
Sorman & Frankel, Ltd.
180 North LaSalle Street, Suite 2700
Chicago, Illinois 60601
(312) 332-3535
(312) 332-3545 (facsimile)




Performance/Tofanelli/Motion to Modify Stay
